Opinion issued May 7, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00677-CV




NORINDETH YIN AND MARISSA YIN,  Appellants

V.

IBRAHIM ABDALLAT,  Appellee




On Appeal from the County Civil at Law No. 4 Court
Harris County, Texas
Trial Court Cause No. 855965




MEMORANDUM OPINIONAppellants Norindeth Yin and Marissa Yin have failed to timely file a brief. 
See Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified
that this appeal was subject to dismissal, appellant did not adequately respond.  See
Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft , Bland, and Sharp.